Citation Nr: 0214845	
Decision Date: 10/23/02    Archive Date: 11/01/02

DOCKET NO.  00-22 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as secondary to Agent Orange exposure.

2.  Entitlement to service connection for renal cell cancer 
with partial right nephrectomy, to include as secondary to 
Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Nicholas H. Walsh, Attorney At 
Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a June 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine.

During his July 2002 video conference hearing before the 
undersigned Board Member, the veteran testified that he had 
filed a claim for service connection for diabetes mellitus 
(type II) as a result of Agent Orange exposure on June 14, 
2002.  This issue is referred to the RO for initial 
development and adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  There is no competent evidence of record etiologically 
linking the veteran's current skin condition to his service 
or any exposure to Agent Orange in Vietnam, nor was chloracne 
shown within one year after service.

3.  There is no competent evidence of record etiologically 
linking the veteran's renal cell carcinoma to his service or 
any exposure to Agent Orange in Vietnam, nor was renal cell 
carcinoma shown within one year after service.



CONCLUSIONS OF LAW

1  A skin condition was not incurred in or aggravated by 
military service or in-service exposure to Agent Orange or 
any other incident therein, nor may incurrence be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1116, 1131, 1153, 5103, 5103A, 
5107 (West 1991 & West Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2001).

2.  Renal cell carcinoma was not incurred in or aggravated by 
military service or in-service exposure to Agent Orange or 
any other incident therein, nor may incurrence be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1116, 1131, 1153, 5103, 5103A, 
5107 (West 1991 & West Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  

At the outset of the veteran's claims, he was informed of the 
evidence necessary to substantiate his claims.  The August 
2000 Statement of the Case provided notice to the veteran of 
what the evidence of record regarding his claims.  
Additionally, this document provided notice why this evidence 
was insufficient to award the benefits sought.  It is noted 
that the veteran was notified of the new law and information 
concerning evidence needed to support his claims in 
correspondence sent to him in March 2001 and the April 2002 
Supplemental Statement of the Case provided him the texts of 
the new regulations, as well as notice of what evidence was 
of record regarding his case and why it was insufficient to 
award the benefits he sought.  Thus, the veteran has been 
provided notice of what VA was doing to develop the claims, 
notice of what he could do to help his claims, and notice of 
how his claims were still deficient.  He has also been 
provided VA examinations to evaluate his skin condition and 
renal cell carcinoma.  Because no additional evidence has 
been identified by the veteran as being available but absent 
from the record, the Board finds that any failure on the part 
of VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

Factual Background

Available service personnel records reflect that the veteran 
served in Vietnam.  His service medical records are 
completely devoid of any complaints, findings, treatment or 
diagnoses with regard to any skin condition or renal cell 
carcinoma.  An August 1969 medical history report shows that 
he denied any skin disease and the accompanying examination 
report noted his skin was evaluated as normal.  In September 
1969, he signed a statement that his medical condition had 
not changed.

An October 1971 VA examination report, while not indicating 
any specific complaints, shows a diagnosis of acne vulgaris 
of the back.  A November 1971 rating decision denied service 
connection for acne vulgaris of the back.  

Mary O. Morse, M.D., submitted treatment records dating from 
October 1985 to April 1992, which indicate that as early as 
1985, the veteran complained of a boil on his back, assessed 
as a draining abscess.  In March 1986, he was seen for 
numerous cysts over his back, one of which was infected.  The 
diagnosis was epidermal cysts with numerous comedones.  It 
was also noted that he had been exposed to Agent Orange in 
1968.  In May 1986, he was treated for epidermal cysts. 

Treatment records dating from March 1997 to March 2000, from 
Russell Remalia, D.O., reflect treatment for tinea corpora on 
the veteran's chest in November 1997.  In March 2000, 
examination of his back revealed extensive sebaceous plugging 
on the back with some noninfected sebaceous inclusion cyst.  
Examination of his chest was consistent with diagnosed tinea 
corpora. 

In January 2000, the veteran underwent ultrasound and CT scan 
studies of his abdomen at Goodall Hospital after he was found 
to have elevated liver enzymes.  The impressions were of a 
mass of the upper pole of the right kidney.  Renal carcinoma 
was the prime consideration for a differential diagnosis.  
Follow-up CT scans of the abdomen, conducted by Maine Medical 
Center in early February 2000, confirmed a right renal mass 
in the upper pole representing a small renal carcinoma.  He 
was admitted to Mercy Hospital, where Jeffrey P. York, M.D., 
performed a right flank exploration with a wedge resection of 
the right upper pole renal tumor.  The surgical pathology 
report showed a final diagnosis of clear cell type renal 
carcinoma.  The discharge diagnosis was adenocarcinoma of the 
kidney.  

In two March 2000 letters from Ronald Rovner, M.D., one 
addressed to the veteran and the other to Dr. Remalia, the 
dermatologist stated that he evaluated the veteran for 
acneiform eruption on his back and that he had been exposed 
to Agent Orange while serving in Vietnam.  The diagnosis was 
chloracne.  In his letter to the veteran, the doctor stated 
that chloracne has been associated with Agent Orange 
exposure. 

Russell G. Remalia, D.O., in an April 2000 letter, indicated 
that the veteran was exposed to Agent Orange in Vietnam in 
1967, had recently undergone a 20 percent nephrectomy for 
renal cell carcinoma and had suffered chronically with 
chloracne since returning from Vietnam.  He opined that it 
was possible that both the renal cell cancer and the 
chloracne "may have been induced by the patient's previous 
military related Agent Orange exposure."

An April 2000 letter from Dr. York, he stated that he had 
been told that there might be an association with Agent 
Orange and the development of renal cancer.  He was not able 
to tell the veteran of the causative association but 
recommended that the veteran contact the VA system and 
present them with the pathology and his letter.

In a May 2000 VA report of contact from a military records 
specialist, it was revealed that the veteran's claims folder 
was reviewed to ascertain whether the veteran had Vietnam 
service.  The evidence led the specialist to conclude that it 
was reasonable to assume that the veteran had service in 
Vietnam from May 2, 1967 to November 14, 1968.  

In an August 2000 letter,  Marion K. Moulton, M.D., related 
that she had been retired for over sixteen years and most of 
her medical records were destroyed twelve years after her 
retirement.  She stated that she probably did treat the 
veteran for the illnesses he remembered which included 
several "boils" from 1970 to 1974.

In September 2000, the veteran submitted nine personal 
statements from his father, mother, two sisters and several 
friends, most of who knew him prior to his service and saw 
him shortly after his return.  Most of the statements 
indicate that the veteran did not have an acne condition on 
his back prior to service, but he returned home from Vietnam 
with a skin condition on his back, often characterized as 
"boils."  One statement specifically indicated that the 
party first saw the veteran's boils on his back in June 1970.

During an April 2001 VA Agent Orange examination, the veteran 
stated that he was initially seen by his family physician in 
1969 for a rash on his back and chest.  Dr. Morse, a 
dermatologist saw him in 1993 and diagnosed chloracne.  The 
examiner also noted the veteran's history of kidney cancer in 
January 2000 and a partial right nephrectomy.  Examination of 
his skin revealed pitting acne on his shoulders, upper back 
down to the buttocks and also on his left chest.  The 
diagnoses included history of kidney cancer with partial 
right nephrectomy and history of acne on the chest and back.

A June 2001 VA examination report noted the veteran's history 
of inservice exposure to Agent Orange and subsequent 
development of multiple abscesses and cysts, about one year 
after his return to the United States.  Objectively, the 
veteran appeared to have a form of cystic acne.  A 
dermatology consultation was arranged for confirmation.  The 
examiner noted that, according to a VA dermatologist at the 
VAMC in Providence, Rhode Island, chloracne was a very rare 
disease.

In a July 2001 telderm consultation addendum, a dermatologist 
assessed comedones/epidermal inclusion cysts.  In a January 
2002 memorandum clarifying the June 2001 examination, the 
June 2001 examiner indicated that the veteran's claims file 
was reviewed and that he did not have chloracne or any other 
acneform disease consistent with chloracne, but rather cystic 
acne/acne vulgaris.

An October 2001 VA deferred rating noted that an internal 
request for further information revealed that there was no 
record indicating the veteran was exposed to Agent Orange.  

A March 2002 teledermatology addendum from Providence VAMC 
stated that the veteran's history, as well as images taken by 
the Togus VAMC were reviewed.  The images showed numerous 
comedones, scars and epidermal cysts primarily affecting the 
back.  The assessment was acne that was primarily comedonal 
at the time with epidermal inclusion cysts.  The examiner 
opined that it was possible that exposure to Agent Orange 
thirty years before could have worsened the veteran's 
condition at that time, but that the current clinical 
appearance was not specific for chloracne.  

During an April 2002 genitourinary VA examination of the 
veteran, his claims file, as well as his history were 
reviewed.  The examiner noted the veteran's treating private 
physicians' letters regarding the possibility of a 
relationship between renal cell carcinoma and Agent Orange 
exposure.  However, he opined that there was no scientific 
evidence to support such a possibility and opined that there 
was no association between the veteran's renal cell carcinoma 
and Agent Orange exposure.  

In an August 2002 letter to the veteran's attorney, Dr. 
Rovner opined that the veteran's clinical findings were 
consistent with a diagnosis of chloracne, and was well known 
to be a result of dioxin present in substances such as Agent 
Orange.  It was a clinical diagnosis with no specific 
laboratory work-up.

During his July 2002 video conference hearing before the 
undersigned Board Member, the veteran testified that he 
served in Vietnam as a lineman, running cable lines for 
telephones.  He was stationed in "Long Bihn" approximately 
20 to 35 miles from Saigon towards the Cambodian border.  He 
recalled herbicides being sprayed on the surrounding jungle 
primarily by planes at least once a week.  He stated it felt 
cool.  He had no skin problems before his service in Vietnam 
and started getting painful boils after he got out of 
service.  He testified that he saw Dr. Molten in the early 
1970's and had secured a statement from her.  He initiated a 
claim in 1970 or 1971 when a VA physician told him it looked 
like he had chloracne, but that the claim was denied.  In the 
last ten to fifteen years, he felt his skin condition had 
improved.  He was first diagnosed with kidney cancer in 
February 2000.  His private physicians, Drs. York and Remalia 
indicated that it was possible that his renal cell cancer and 
chloracne may have been induced by his exposure to Agent 
Orange.

Laws and Regulations

For veterans who served in Vietnam between January 9, 1962, 
and May 7, 1975, the provisions of 38 U.S.C.A. § 1116 and 
38 C.F.R. §§ 3.307(a)(6) and 3.309(e) establish a presumption 
of service connection for certain listed diseases that become 
manifest to a compensable degree during a claimant's lifetime 
or within the time limits established in law for specific 
diseases.  The last date on which a veteran shall be presumed 
to have been exposed to an herbicide agent shall be the last 
date on which he served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  38 C.F.R. § 3.307(a)(6)(iii).  Service connection on a 
presumptive Agent Orange basis is warranted chloracne or 
other acneform diseases consistent with chloracne, that 
becomes manifest to a degree of 10 percent or more within a 
year of the last date of the veteran's exposure.  38 C.F.R. 
§§ 3.307(a), 3.309(e).  

Based on a study by the National Academy of Sciences (NAS), 
the Secretary of the Department of Veterans Affairs 
(Secretary) has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for renal cancer among other listed diseases; and, any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See Notice, 64 Fed. Reg. 59232 (1999).  Therefore, the 
veteran's renal cell carcinoma is not presumed to have been 
incurred in service as a result of herbicide exposure.  38 
U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).

Where entitlement to service connection for a disorder on a 
presumptive basis is not established, a veteran is not 
precluded from establishing service connection for a claimed 
disability on a direct incurrence basis under the provisions 
of 38 U.S.C.A. § 1110.  See Combee v. Brown, 34 F.3d. 1039 
(Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 
(1999).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  Secondary service connection may be established 
for disability which is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a) (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995). 

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service. 38 C.F.R. 
§ 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. 
§ 3.309(a) (2001) (listing applicable chronic diseases, 
including malignant tumor).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Analysis

Although the veteran's service personnel records are not of 
record, his service medical records clearly indicate that his 
last possible exposure to Agent Orange would have been in 
November 1968.  The credible medical evidence of record is in 
conflict as to whether the veteran currently has chloracne.  
The Board finds credible Dr. Rovner's diagnosis of chloracne, 
as well as VA examination and subsequent findings that the 
veteran does not currently have chloracne.  However, assuming 
without conceding that he does currently have chloracne, the 
medical evidence indicates that it was not objectively first 
manifest until March 2000, more than 30 years after his last 
exposure to Agent Orange.  In this respect, although he has 
submitted lay statements that he had a skin condition after 
his return from Vietnam, while qualified to provide evidence 
of visible symptoms, the parties are not competent to provide 
evidence that requires medical knowledge.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Moreover, where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  Likewise, Dr. Moulton's statement that 
she probably treated him for several boils from 1970 does not 
provide a diagnosis of chloracne within a year of the 
veteran's exposure.  Moreover, the October 1971 VA 
examination shows a diagnosis of acne vulgaris.  Therefore, 
the veteran is not entitled to service connection for a skin 
condition on a presumptive basis.  

Likewise, the competent medical evidence indicates that the 
veteran's renal cell carcinoma was not first manifest until 
January 2000, more than thirty years after his discharge from 
service.  Therefore, the veteran is not entitled to service 
connection for renal cell carcinoma on a presumptive basis.

Although the evidence clearly shows that the veteran has been 
diagnosed with chloracne, and renal cell carcinoma in 2000, 
the preponderance of the objective medical evidence fails to 
show that these disabilities were present in service nor does 
the evidence of record link them to his service or any 
incident therein.  See Savage v. Gober, 10 Vet. App. 488, 
494-95 (1997); see also Summers v. Gober, No. 00-7019 (Fed. 
Cir. Sept. 1, 2000).  In this respect, the Board acknowledges 
Dr. Rovner's letters which diagnose chloracne and note the 
veteran's history of Agent Orange exposure and state that 
chloracne has been associated with Agent Orange.  However, 
the Board finds more credible, the June 2001 VA examination 
and follow-up consultation memoranda that found no current 
evidence of chloracne.  The VA opinions were based on a 
review of the veteran's claims file, as well as examination.  
With regard to the veteran's renal cell cancer, although Drs. 
York and Remalia suggest that there might be an association 
with the veteran's exposure or that the renal cell cancer may 
have been induced by his inservice Agent Orange exposure.  
Such opinions, couched in equivocal terms, are not entitled 
to any real probative value.  Obert v. Brown, 5 Vet. App. 30, 
33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  The 
Board finds more probative the April 2002 VA genitourinary 
examination report that indicated there was no scientific 
evidence to support the possibility of a relationship between 
renal cell carcinoma and Agent Orange exposure, as again, 
this opinion was based on a review of the veteran's claims 
file and a history obtained from him.  Therefore, the Board 
finds that a preponderance of the evidence is against service 
connection for a skin disorder, to include chloracne and for 
renal cell carcinoma.


ORDER

Service connection for a skin condition is denied.

Service connection for renal cell carcinoma is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

